712912020                       Case 4:20-cv-05840-DMR Document        1-13
                                                       Hurricane Electric        Filed
                                                                          Free 1Pv6     08/19/20
                                                                                    Tunnel Broker   Page 1 of 1
  !
  ~
   lhltps:/ltunnelbroker.netl
    ~~
     48
      ~ ~-P.-
            tu_
              ra
               _ s~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                  I~ FEB MAR APR
                                                                                                         07 ....                  ~


   10Fd>2002-20JtA2020                                                                                                          2014 2015 2016         " About tl1is capture




                                                      Ill:\ HURRICANE ELECTRIC
                                                      '9                INTERNET SERVICES



 Tunnelbroker Login                                       Hurricane Electric Free 1Pv6 Tunnel Broker                                               Quick Links

  usemame:                                                                                                                                  eertification

  c
  Password:
                                    1Pv6 Tunnel Broker
                                                                                                                                            Tunnelbroker
                                                                                                                                            Free QNS
                                                                                                                                            BGP Toolkit
                                    Check out our new Yfil!ge stats!                                                                        Net Tools A1212
                                                                                                                                            Forums
     I Login 1 1Register I                                                                                                                  EAQ.
                                    And then hit up our new Forums!
                                                                                                                                            Video Presentations
                                    Welcome to the Hurricane Electric 1Pv6 Tunnel Broker! Our free tunnel broker service enables you        usage statistics
                                                                                                                                            Tunnel Server status
                                    to reach the 1Pv6 Internet by tunneling over existing 1Pv4 connections from your 1Pv6 enabled host
        Top 10 Certs                or router to one of our 1Pv6 routers. To use this service you need to have an 1Pv6 capable host         Netwof1< MaR.
                                                                                                                                            Looking Glass (v4/v6)
                                    (1Pv6 support is available for most platforms) or router which also has 1Pv4 (existing Internet)
   Incontro           [ 1500)                                                                                                               Route Server (telnet)
                                    connectivity. Our tunnel service is oriented towards developers and experimenters that want a
   ~                  (1500)                                                                                                                Global 1Pv6 Reoort
                                    stable tunnel platform.                                                                                 (Py§ AGP yjew
   guazei:            (1500)
   mi~                (1500)        Advantages of using our tunnel service over others include:
                                                                                                                                                     Services
   khimsocheat        [ 1500)            • Run by a Business ISP with 24 x 7 staff at multiple locations and an International backbone
   §P.i.!             (1500)               (find out more about 1Pv6 transit at Hurricane Electric)                                         Transit
   mianosm            [ 1500)            • Ability to get your own /48 prefix once your tunnel is up                                        Colocalion
                                           Ability to get a full view of the 1Pv6 BGP4+ routing table                                       Dedicated Servers
   baka6              [ 1500)
                                         • Ability to use your tunnel now after a simple registration process. (It takes less than a
  !!!2                (1500)               minute.)                                                                                              v4 Exhaustion
   NotEnoug_          (1500)             • Ability to create your tunnel on geographically diverse tunnel-servers (Ashburn, Chicago,
                                           Dallas, Denver, Fremont, Kansas City, Los Angeles, Miami, New Yor1<, Palo Alto, Phoenix,
      Latest 1 O Certs
                                           San Jose, Seattle, Toronto, Winnipeg, Amsterdam, Bertin, Budapest, Frankfurt, London,                 1Pv4 & 1Pv6
                                           Paris, Prague, Stockholm, Stockholm, Warsaw, Zurich, Hong Kong, Singapore, and Tokyo)
                                    If you are a new user please register by dicking on Register below. After registering your password           Statistics
   ~                   [Expl]       will be mailed to you and you can return here to activate your tunnel.
   Ji~                (Sage)                                                                                                                     RIR v4 IPs Left
                                                                                                                                                 AfriNIC    4 U19,!l68
   [!:!l!ll.liiW:    [Newb)         If you operate a networ1<, run BGP, have your own ASN, and wish to announce 1Pv6 address space
                                    allocated directly to you by an RIR (ARIN, RIPE, APNIC, etc.) please select the "Create BGP                  APNIC      11 '>3G,511
   l2Xll2mQ            [Expl]                                                                                                                    ARIN          106,965
                                    Tunnel" option after you register.
   eastemnl            [Prof)                                                                                                                    LACNIC 2,736,.w.4
   rafaelmi...       [Newb)         Upon tunnel activation configuration commands for a variety of platforms will be automatically               RIPE      16,849,.203
   nnlove            [Newb)         generated. Once you configure your side you will be able to reach the 1Pv6 Internet. If you I ke our              v6ASNs
   docbrown2b          [Expl]       service be sure to tell a friend and recommend us to others!                                                  19% (9,9596 ,289)
   duataem           [Newb)                                                                                                                       v6 Ready TLDs
                                                                                  Sign up now!                                                      97% (966/'l95)
   ~                  [Enth]                                                                                                                         v6 Glues
                                                                                                                                                       24287
                                                                                                                                                    v6 Domains
                                                                                                                                                     619031'l          t

                                                                                                                                                         0
                                                                                                                                                  days remaining
                                                                                                                                                 IANA exhausted




Hurricane Electric                                                  Copyrigh t Cl 1994-2015 Hurricane Electric.                                       Voice •1(510)580-41 00
760 Mission Court                                                               All Rights Reserved                                                    Fax •1 (510) 580-41 51
Fremont, CA 94539                                                                Terms of Service                                                    Comments? inf~he.net




https://web.archive.org/web/20150307191524/https://tunne broker.net/                                                                                                           1/1
